11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

Ex parte Christopher Bennett Wooten,         * Original Proceeding

No. 11-17-00111-CR                           * April 28, 2017

                                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that the
proceeding should be dismissed for want of jurisdiction.             Therefore, in
accordance with this court’s opinion, the proceeding is dismissed.